Citation Nr: 0728525	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-22 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus.

2.  Entitlement to a disability rating in excess of 40 
percent for Raynaud's Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1993 to 
September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2002, September 2003, and June 2004 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  In a December 
2002 rating decision, the RO granted service connection for 
the veteran's bilateral pes planus at 10 percent disabling 
effective on August 6, 2002.  In September 2003, the RO 
denied the veteran's service connection claim for sinusitis.  
Then, in a June 2004 rating decision, the RO denied her claim 
for an increased rating for Raynaud's Syndrome.  

Subsequently, the RO, in a February 2007 rating decision, 
granted service connection for sinusitis.  The grant of 
service connection represents a complete grant of that 
benefit sought on appeal.  Thus, the Board does not have 
jurisdiction over that issue.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).   

The Board notes that in a May 2007 letter, the veteran 
withdrew her original July 2003 request for an appeals 
hearing at the RO.  There is no further indication that the 
veteran or her representative have requested that the hearing 
be rescheduled, thus, the Board deems the veteran's request 
for a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2006).

The Board further notes that in a VA Form 21-4138 received in 
April 2005, the veteran filed a notice of disagreement (NOD) 
with the June 2004 rating decision.  Therefore, the increased 
rating claim for Raynaud's Syndrome is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the issuance of a 
statement of the case (SOC) under the holding in Manlincon v. 
West, 12 Vet. App. 238 (1999).  





FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by 
moderate acquired flatfoot with bilateral pain and slight 
swelling on manipulation and use of feet.  

2.  There is no evidence of severe flatfoot, with objective 
evidence of marked deformity and characteristic callosities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.71(a), 
Diagnostic Code 5299-5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letter dated in October 2002 and 
July 2003 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish her increased rating 
claim, of what VA would do or had done, what evidence she 
should provide, informed the appellant that it was her 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support her claim, and 
asked her to provide any information in her possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
and disability rating, if any increased rating was granted on 
appeal.  Since the veteran's increased rating claim for 
bilateral pes planus is being denied, no effective date will 
be assigned, so the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, VA examinations, and lay 
statements -- is adequate for determining whether the 
criteria for an increased rating have been met regarding the 
claim addressed in this decision.  The claims file contains 
VA treatment records dated January and September 2003.  In 
October 2002 and February 2007, the veteran was afforded VA 
examinations for the feet and the VA examiners provided the 
necessary examinations and reports for rating purposes.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the issue 
on appeal and that VA has satisfied, to the extent possible, 
the duty to assist.  Accordingly, the Board finds that the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of this claim and 
no further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. §  4.1.  The present appeal arises 
from an initial rating decision, which established service 
connection and assigned an initial 10 percent disability 
rating; it follows that it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Currently, the veteran's bilateral pes planus is rated as 10 
percent disabling under Diagnostic Code 5299-5276.  See 
38 C.F.R. § 4.71(a) (2006).  Where the particular disability 
for which the veteran has been service-connected is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27 (2006); See also 
Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the veteran's service-connected bilateral pes planus is 
rated by analogy under Diagnostic Code 5299-5276.

Pursuant to Diagnostic Code 5276, for acquired flatfoot, a 10 
percent disability rating is warranted for moderate acquired 
flatfoot with the weight bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, or bilateral 
or unilateral pain on manipulation and use of feet.  

Disability ratings of 20 and 30 percent (unilateral and 
bilateral, respectively) are warranted for severe flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

The veteran underwent a VA feet examination in October 2002 
for her increased rating claim.  At the examination, the 
veteran reported that she experienced painful arches in her 
feet bilaterally with occasional swelling.  She ambulated 
without any assistive device and had normal gait.  Upon 
physical examination, the veteran had normal range of motion 
for her ankles with no tenderness or pain.  She had callus 
formation on her fifth toes bilaterally.  She did not have 
any hammertoes or claw foot.  Her arches were tender and her 
medial malleolus was displaced medially.  The VA examiner 
diagnosed her with bilateral pes planus with hallux valgus 
and plantar fasciitis.  Treatment records from the Montgomery 
VA Medical Center (VAMC) between January and September 2003 
show that the veteran complained of pain and sought treatment 
for her feet.

In February 2007, the veteran was afforded the more recent VA 
feet examination by QTC services.  At the examination, the 
veteran reported pain located at the bottom of her feet and 
toes.  She also experienced some swelling and fatigue.  
Physical examination revealed painful motion and weakness and 
tenderness, bilaterally.  There was no valgus, 
forefoot/midfoot malalignment, and deformity.  The Achilles 
tendon showed good alignment.  Palpation of the feet revealed 
slight tenderness.  There was no pes cavus, hammertoes, 
Morton's Metatarsalgia, Hallux valgus, and Hallux rigidus.  
X-rays of the feet produced negative/normal results.  The 
examiner opined that the veteran required foot supports and 
insoles.  Given the above evidence, the Board finds that the 
veteran's symptomatology does not reflect that of severe 
flatfoot, with objective evidence of marked deformity and 
characteristic callosities, and more closely approximates 
moderate symptoms warranting a 10 percent disability rating.

Moreover, the Board finds that a higher rating is not 
available under the schedule of ratings for the foot.  The 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for the veteran's service-connected 
bilateral pes planus.  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's bilateral pes planus has been 
persistently more severe at any time during the period of 
this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's bilateral pes planus has resulted 
in frequent hospitalizations or caused marked interference in 
her employment.  In various statements, the veteran reported 
working as a physical education teacher and having to rub her 
feet at night.  The February 2007 examiner opined that the 
veteran should wear foot supports and insoles to relieve her 
symptoms.  However, the veteran did not report any 
interference with her employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the award of an 
increased disability rating in excess of 10 percent for 
bilateral pes planus; it follows that, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

An initial disability rating in excess of 10 percent for 
bilateral pes planus is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

As previously indicated, the Court issued a decision in the 
appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if an increased rating is 
granted on appeal.  

As noted above, in a VA Form 21-4138 received in April 2005, 
the veteran filed a notice of disagreement (NOD) with a June 
2004 rating decision, denying a disability rating in excess 
of 40 percent for Raynaud's Syndrome.  As such it requires 
the issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41; 
see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  
Therefore, this case must be remanded for a separate SOC on 
the issue.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006) is 
fully satisfied.  In particular, the AOJ 
must send the veteran a corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish an effective date, if an 
increased rating is granted, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.

2.  The AOJ should issue a statement of 
the case as to the issue of entitlement 
to a disability rating in excess of 40 
percent for Raynaud's Syndrome.  The 
appellant should be apprised of her right 
to submit a substantive appeal and to 
have her claim reviewed by the Board.  
The AOJ should allow the appellant and 
her representative the requisite period 
of time for a response.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until she receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


